THE COURT.
Respondent’s return to the order to show cause concedes that petitioner is entitled to the relief herein granted. It is therefore ordered that the warden of the state prison at Folsom deliver petitioner into the custody of the Attorney General of the United States or his authorized representative as directed in the judgment of conviction dated October 9, 1962, in United States of America v. Willard Wess Harris, Number 31170—Criminal, in the United States District Court, Southern District of California, Central Division. There is no merit in petitioner’s contention that the judgment of the Superior Court of Sacramento County is void. It is therefore further ordered that when he is returned to the authorities of this state, petitioner shall be grantéd credit on his California sentence for the period of time served pursuant to the foregoing judgment of the United States District Court. (In re Stoliker, 49 Cal.2d 75, 78 [315 P.2d 12].)